Exhibit 10.2

ALTABA INC.

LONG-TERM DEFERRED COMPENSATION INCENTIVE PLAN

GRANT NOTICE

Altaba Inc., a Delaware corporation (the “Company”) hereby grants to the
individual identified below (the “Participant”) an Incentive Award (the
“Incentive Award”), with an initial value set forth below, pursuant to the
Altaba Inc. Long-Term Deferred Compensation Incentive Plan, as may be amended
from time to time (the “Plan”). This Incentive Award is subject to all of the
terms and conditions of this Grant Notice (the “Grant Notice”) and the Incentive
Award Agreement attached hereto as Exhibit A (the “Award Agreement”) and the
Plan, each of which is incorporated herein by reference. Except as otherwise
expressly provided herein, all capitalized terms used in this Grant Notice, but
not defined, shall have the meanings set forth in the Award Agreement.

 

Participant:

  

[            ]

Grant Date:

  

[            ]

Vesting Commencement Date:

  

[            ]

Initial Value of Incentive Award:

  

$[          ]

Base Trading Discount:

  

[            ]

Base Adjusted NAV/Base Adjusted

  

NAV Per Share:

  

[            ]

Deferral Election:    If, pursuant to Section 3.4 of the Plan, the Participant
intends to defer payment of his or her Incentive Award to the Participant’s
Separation from Service (in lieu of payment on the first anniversary of each
Vesting Date), the Participant shall complete the Deferral Election Form
attached hereto as Exhibit B (the “Deferral Election Form”) and return it to
[Insert contact information] on or before [grant date + 30 days].



--------------------------------------------------------------------------------

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of this Grant Notice, the Award Agreement and the Plan. The
Participant has reviewed this Grant Notice, the Award Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and, if applicable, the Deferral Election Form, and
fully understands all provisions of the same. The Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Plan Administrator upon any questions arising under this Grant Notice, the Award
Agreement or the Plan or otherwise relating to the Incentive Award.

 

ALTABA INC.     PARTICIPANT By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

     

 

A-2



--------------------------------------------------------------------------------

ALTABA INC.

LONG-TERM DEFERRED COMPENSATION INCENTIVE PLAN

AWARD AGREEMENT

Pursuant to your Grant Notice (the “Grant Notice”) and this Award Agreement
(this “Agreement”), Altaba Inc., a Delaware corporation (the “Company”) has
granted you an Incentive Award, with an Initial Value specified in the Grant
Notice, under the Altaba Inc. Long-Term Deferred Compensation Incentive Plan, as
may be amended from time to time (the “Plan”). Except as otherwise expressly
provided herein, all capitalized terms used in this Agreement, but not defined,
shall have the meanings set forth in the Plan. For the avoidance of doubt, the
terms and conditions of the Grant Notice are a part of this Agreement, unless
otherwise specified.

1. Incentive Award. The Incentive Award represents the right to receive a future
cash payment based on the change in the trading discount in the Common Stock
relative to the Base Trading Discount (as specified in the Grant Notice) which
shall be subject to such vesting, measurement and payout conditions set forth in
this Agreement and the Plan and, if applicable, any deferral election pursuant
to the Deferral Election Form.

2. Vesting.

(a) The Incentive Award shall vest in accordance with the following schedule so
long as you remain in continuous service with the Company or its Affiliates
through the applicable vesting date (each date specified being a “Vesting
Date”), subject to Sections 2(b) and 3(a) herein and Section 3.6(c) of the Plan
(Catch-Up Payment):

(i) On the first anniversary of the Vesting Commencement Date (as specified in
the Grant Notice), a portion of the Incentive Award shall vest in an amount
equal to twenty percent (20%) of the then-current value of the Incentive Award
measured as of such Vesting Date pursuant to Section 4; provided, that (A) the
resulting Payout Multiplier determined as of such Vesting Date pursuant to
Section 4 is at least equal to 2.0 and (B) the Plan Administrator, in its sole
discretion, has determined that a minimum amount of trading liquidity has been
established in respect of the Common Stock such that the applicable closing
price per share of Common Stock may reasonably be interpreted to represent the
fair value of such Common Stock;

(ii) On the second anniversary of the Vesting Commencement Date, a portion of
the Incentive Award shall vest in an amount equal to (x) fifty percent (50%) of
the then-current value of the Incentive Award measured as of such Vesting Date
pursuant to Section 4, less (y) the amount of the Incentive Award that
previously vested pursuant to clause (i) above, if any; provided, that (A) the
resulting Payout Multiplier determined as of such Vesting Date pursuant to
Section 4 is at least equal to 2.0 and (B) the Plan Administrator, in its sole
discretion, has determined that a minimum amount of trading liquidity has been
established in respect of the Common Stock such that the applicable closing
price per share of Common Stock may reasonably be interpreted to represent the
fair value of such Common Stock; and

 

A-1



--------------------------------------------------------------------------------

(iii) On the third anniversary of the Vesting Commencement Date, a portion of
the Incentive Award shall vest in an amount equal to (x) one hundred percent
(100%) of the then-current value of the Incentive Award measured as of such
Vesting Date pursuant to Section 4, less (y) the aggregate amount of the
Incentive Award that previously vested pursuant to clauses (i) and (ii) above,
if any.

(b) If (i) a Change in Control occurs and (ii) you remain in continuous service
with the Company or its Affiliates through the date of such Change in Control, a
portion of the Incentive Award shall vest in an amount equal to (x) one hundred
percent (100%) of the then-current value of the Incentive Award measured as of
the date of such Change in Control pursuant to Section 4, less (y) the aggregate
amount of the Incentive Award that previously vested pursuant to clauses (i) and
(ii) of Section 2(a) above, if any.

3. Effect of Termination of Employment.

(a) If you experience a Qualifying Termination, a portion of the Incentive Award
shall vest in an amount equal to (x) one hundred percent (100%) of the
then-current value of the Incentive Award measured as of the date of such
Qualifying Termination pursuant to Section 4, less (y) the aggregate amount of
the Incentive Award that previously vested pursuant to clauses (i) and (ii) of
Section 2(a) above, if any, subject to any additional amount that may become
payable pursuant to Section 3.5(c) of the Plan.

(b) In the event of a termination of your employment or service with the Company
or its Affiliates for any reason, the Incentive Award, to the extent vested as
of such date of termination, shall become payable to you or your Beneficiary, as
applicable, pursuant to Section 5, and any then-unvested portion of the
Incentive Award shall thereupon terminate without any payment therefor, and you
shall have no further rights with respect thereto.

4. Measurement of Value of Incentive Award.

(a) Subject to satisfaction of the vesting conditions set forth herein, the
value of the Incentive Award as of a given date shall be based on the level of
the Trading Discount Reduction for such date calculated as follows:

(i) the Initial Value of the Incentive Award (as specified in the Grant Notice),
multiplied by

(ii) the resulting Payout Multiplier determined based on the Trading Discount
Reduction calculated as of such date by reference to the table below:

 

A-2



--------------------------------------------------------------------------------

     Current
Trading
Discount^     Change
from
Trading
Discount
a/o
8/11/17     Trading Discount
Reduction from
Baseline (27.2%)     Payout
Multiplier*  

Trading Discount as of 8/11/17

     30.3 %        -3.1 %      —          28.0 %      2.3 %      -0.8 %      —  
 

Baseline

     27.2 %      3.1 %      0.0 %      —    

Threshold

     25.6 %      4.7 %      1.6 %      0.50        23.4 %      6.9 %      3.8 % 
    1.00        21.2 %      9.1 %      6.0 %      1.50        19.0 %      11.3
%      8.2 %      2.00        16.4 %      13.9 %      10.8 %      3.00       
14.5 %      15.8 %      12.7 %      3.50  

Maximum

     12.5 %      17.8 %      14.7 %      4.00  

 

^ As defined in the Plan.

* The Payout Multiplier is applied towards the vested portion of each
participant’s initial award value. The Payout Multiplier is capped at 4.0 if the
Trading Discount Reduction is at least 14.7%. If the Trading Discount Reduction
is less than 1.6%, the Payout Multiplier shall be equal to zero. If the Trading
Discount Reduction falls between any two scheduled levels, the Payout Multiplier
will be calculated using straight line interpolation between such levels.

(b) For purposes of this Section 4, measurement of the level of the Trading
Discount Reduction shall be determined by the Plan Administrator pursuant to
Section 3.6(b) of the Plan, which determination shall be conclusive and binding
upon you and all other interested persons.

5. Payout of Incentive Award. The Incentive Award, to the extent vested, shall
be paid to you or your Beneficiary, as applicable, pursuant to the terms of
Section 3.5 of the Plan.

6. Withholding Taxes. You agree to make arrangements satisfactory to the Company
or any of its Affiliates for the satisfaction of any applicable tax obligations
that arise in connection with the Incentive Award which, at the sole discretion
of the Plan Administrator, may include having the Company or any of its
Affiliates withhold an amount necessary to satisfy any such tax obligations. The
Company shall not be required to make any payments pursuant to this Agreement
unless such obligations are satisfied.

7. Unfunded and Unsecured Obligation. The Incentive Award represents an unfunded
and unsecured obligation of the Company.

8. Administration. The Plan Administrator shall have the power to interpret the
Grant Notice, this Agreement and the Plan and to adopt such rules for the
administration, interpretation and application of the Grant Notice, this
Agreement and the Plan as are consistent with the terms of the Plan and to
interpret any such rules. All actions taken and all interpretations and
determinations made by the Plan Administrator shall be conclusive and binding
upon you and all other interested persons.

 

A-3



--------------------------------------------------------------------------------

9. Plan Governs. The Grant Notice and this Agreement is subject to all terms and
provisions of the Plan. In the event of any conflict between one or more
provisions of the Plan and the Grant Notice or this Agreement, the provisions of
the Plan shall govern.

10. No Guarantee of Employment. Nothing in this Agreement or in the Plan shall
confer upon you any right to continue in the employ or service of the Company or
any of its Affiliates, or shall interfere with or restrict in any way the rights
of the Company and its Affiliates, which are hereby expressly reserved, to
terminate your employment or service at any time for any reason whatsoever.

11. Adjustments to Incentive Award. The Incentive Award shall be subject to the
provisions of Section 8.5 of the Plan.

12. Successors and Assigns. The rights and benefits of this Agreement shall
inure to the benefit of, and be enforceable by the Company’s successors and
assigns. Except as may be provided in the Plan, any right of you or any other
person to the payment of deferred compensation or other benefits in respect of
the Incentive Award shall not be assigned, transferred, pledged or encumbered,
except by will or the laws of descent and distribution.

13. Claims for Benefits. If you believe that you are being denied a benefit to
which you are entitled under the Grant Notice, this Agreement or the Plan, you
or your representative, may file a written request for such benefit with the
Company pursuant to Article 7 of the Plan.

14. Governing Law. The Grant Notice and this Agreement and all rights under the
Grant Notice and this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to its principles of
conflicts of law, except to the extent preempted by ERISA.

15. Entire Agreement; Enforcement of Rights. This Agreement, together with the
Grant Notice and the Plan, sets forth the entire agreement and understanding of
the parties relating to the subject matter herein and therein and supersedes all
prior discussions between the parties. Subject to the provisions of Article 6 of
the Plan, no modification of or amendment to the Grant Notice or this Agreement,
nor any waiver of any rights under the Grant Notice or this Agreement, shall be
effective unless in writing signed by the parties to the Grant Notice. The
failure by either party to enforce any rights under the Grant Notice or this
Agreement shall not be construed as a waiver of any rights of such party.

 

A-4



--------------------------------------------------------------------------------

ALTABA INC.

LONG-TERM DEFERRED COMPENSATION INCENTIVE PLAN

DEFERRAL ELECTION FORM

In connection with the Incentive Award granted to you pursuant to the terms and
conditions of the Grant Notice (the “Grant Notice”), the Incentive Award
Agreement (the “Award Agreement”) and the Altaba Inc. Long-Term Deferred
Compensation Incentive Plan, as may be amended from time to time (the “Plan”),
you may irrevocably elect to defer the payment of your Incentive Award, to the
extent vested, to your Separation from Service (in lieu of payment on the first
anniversary of each Vesting Date) (each as defined in the Plan), subject to the
terms and conditions thereof. Capitalized terms not defined herein will have the
meanings ascribed to such terms in the Grant Notice or the Award Agreement.

If you wish to defer the distribution of your Incentive Award pursuant to the
terms herein, you must complete this form on or before [grant date + 30 days]
and return it to [Insert contact information]. Your election to defer will be
effective as of [31st day after grant date]. Please note that your election to
defer is irrevocable.

By my signature below, I hereby irrevocably elect, in accordance with the
provisions of the Plan, to defer the payment of my Incentive Award, to the
extent vested, to my Separation from Service (in lieu of payment on the first
anniversary of each Vesting Date), subject to the terms and conditions of the
Grant Notice, the Award Agreement and the Plan.

In addition, notwithstanding my deferral election above, I understand that, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts deferred pursuant to my election that
would otherwise be payable during the six-month period immediately following my
Separation from Service may instead be paid on the first business day after the
date that is six months following the date of my Separation from Service (or the
earliest date as is permitted under Section 409A of the Code).

I further understand that my Incentive Award is subject to all terms and
conditions of the Grant Notice, the Award Agreement and the Plan and my election
is irrevocable.

 

Date:                                                                         

 

Signature

 

Name of Participant (Print)

 

B-1